Citation Nr: 0307949	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  98-08 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left ankle disability 
as secondary to service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel






INTRODUCTION

The veteran had active service from December 1974 to April 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1998 rating decision by which 
the RO denied service connection for a left ankle disability.  
The RO also denied service connection for a left hip and left 
knee disability.  In December 2000 the Board remanded all 
three issues for additional development.  During the course 
of the development the RO granted service connection for a 
left hip disability (as part of chronic lumbar strain) and a 
left knee disability.  Because those issues were granted, the 
only remaining matter before the Board is the issue of 
service connection of a left ankle disability.  


FINDING OF FACT

The evidence does not show complaints of, or treatment for, 
left ankle problems during service, nor any relationship 
between the present left ankle pain and limited motion and 
any service connected disability.


CONCLUSION OF LAW

The veteran does not have a left ankle disorder that was 
incurred in military service, or that is secondary to his 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2002); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§1110, 1131 (West 2002); 38 C.F.R. 
§3.303(a)(2002).  In addition, certain chronic diseases shall 
be presumed to have been incurred during service if they 
become manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§1101, 
1112, 1113; 38 C.F.R. §§3.307, 3.309 (2002).  If a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See  38 C.F.R. 
§3.303(b).   

Furthermore, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected, and where a disability is aggravated by a 
service connected disorder, that disability will also be 
service connected.  See 38 C.F.R. § 3.310 and Allen v. Brown, 
7 Vet. App. 439 (1995).  

The Board has carefully considered all the evidence of 
record, which includes the veteran's contentions, service 
medical records, VA treatment records, and VA examination 
reports.  Of particular note are the VA examination reports 
reflecting an essentially normal left ankle, with some 
limitation in the range of motion only recently noted in both 
ankles.  Specifically, a 1976 VA examiner found range of 
motion to be normal.  The 1997 VA examiner also reported a 
normal range of motion and a normal examination of the 
ankles.  Again in 1999 a VA examiner found normal range of 
motion in the ankles, no crepitation and no atrophy.  The 
2002 VA examiner found a five degree limitation of motion in 
dorsiflexion and plantar flexion in both ankles.  That 
notwithstanding, the 2002 examiner specifically noted finding 
no abnormality and no orthopedic pathology with reference to 
either ankle.  

Even if the limitation of motion in the ankles noted in 2002 
was a manifestation of some ankle pathology, given the 
absence of any notation of left ankle problems in the service 
medical records, the absence of any post-service treatment 
records related to a left ankle disorder, and the absence of 
medical evidence to link the veteran's ankle findings to 
service, there is no basis for awarding service connection.  

Likewise, as to the veteran's claim that his left ankle 
problems are the result of service-connected disability, even 
assuming the current limitation of motion is due to some 
pathology, an award of secondary service connection requires 
competent medical evidence establishing that a current 
disability is the result of, or proximately due, to a 
service-connected disability, or that it is made worse by a 
service connected disability.  No such evidence is present in 
this case.  Accordingly, the claim is denied.  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  This was 
accomplished in letters dated in June 2001 and February 2002, 
and in the statement of the case.  These same letters also 
advised the veteran of VA's responsibility in obtaining 
evidence and his.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Under these circumstances, the notice requirements 
of the VCAA are met.  

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, it appears the available relevant evidence has been 
obtained and the veteran was provided with several VA 
examinations, the most recent of which took place in June 
2002.  Taken together, the Board is persuaded that there is 
no reasonable possibility that further development would 
unearth any additional relevant evidence.  Therefore, further 
development under the VCAA would serve no useful purpose.  




ORDER

Entitlement to service connection for a left ankle disability 
as secondary to service connected disability, is denied



		
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

